Citation Nr: 1226360	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-38 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Rebecca C. Patrick, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1977 to May 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the Veteran's file.

In June 2012, the Board sought an advisory opinion from the Veterans Health Administration (VHA).  As the opinion is favorable to the Veteran and as the Board is granting the benefit, the Veteran and his attorney have not been provided a copy of the VHA opinion and the Board is proceeding to decide the claim. 


FINDINGS OF FACT

1.  In a decision in October 1986, the RO denied a claim for service connection for a low back disability. 

2.  The additional evidence presented since the rating decision in October 1986 is new and material evidence as it relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  The current low back disability, degenerative disc disease of the lumbar spine with fusion, is related to an injury in service. 







CONCLUSIONS OF LAW

1.  The rating decision in October 1986 by the RO, denying service connection for a low back disability, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).

2.  The additional evidence presented since the rating decision in October 1986 by the RO, denying service connection for a low back disability, is new and material, and the claim of service connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The current low back disability, degenerative disc disease of the lumbar spine with fusion, was incurred in service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

In this case, the Board is granting both the application to reopen the previously denied claim and the reopened claim of service connection.  And VCAA compliance need not be addressed further.   








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a rating decision in October 1986, the RO denied service connection for a low back disability on the grounds that the X-rays in-service were normal, and there were no residuals of an in-service injury.  After the Veteran was notified of the decision and of his right to appeal, he did not appeal and by operation of law the rating decision became final based on the evidence then of record.  38 C.F.R. § 3.104.

Where a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented.  38 C.F.R. § 3.156.  And whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

In June 2008, the Veteran filed a claim of service connection for a low back disability.

In a rating decision in September 2008, the RO denied the reopening of the claim of service connection on the grounds of no new and material evidence.  The Veteran then submitted additional medical evidence within the one year appeal period from the date of the rating decision in September 2008.

In a rating decision in March 2009, the RO purported to reopen the claim of service connection, and then proceeded to deny the claim on the grounds that the evidence did not show that the Veteran's current back disability was incurred in or aggravated by service.  The Veteran appealed.



As the application to reopen the claim was received in 2008, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Evidence Previously Considered

The evidence considered in the rating decision in October 1986 consisted of the service treatment records, which showed that the Veteran complained of low back pain in 1979, and he suffered a twisting injury in August 1985, followed by mechanical low back pain. 

Additional Evidence and Analysis 

In 2008 the RO denied reopening of the claim of service connection on the grounds that new and material evidence had not been submitted. 



The additional evidence consists, in pertinent part, of a statement in November 2008 from a VA orthopædic physician, who stated that at the time of the Veteran's 1985 twisting injury in service, there was no widespread use of MRIs to detect his condition.  The VA physician added that the Veteran's current condition and surgical correction was likely the continuation of the injury he sustained in 1985.  

This evidence relates to an unestablished fact necessary to substantiate the claim; that is, medical evidence of a current disability and an association with an injury in service, the absence of which was the basis for the previous denial of the claim.  The evidence consequently raises a reasonable possibility of substantiating the claim and therefore constitutes new and material evidence under 38 C.F.R. § 3.156.

Service Connection

Having reopened the claim for service connection for a low back disability, the Board has jurisdiction to review the claim of service connection on the merits.

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1131(peacetime service).

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1131 as implemented in 38 C.F.R. § 3.303.


Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Applying the Principles and Theories of Service Connection

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).






Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts

The service treatment records show that in September 1979 the Veteran complained of low back pain without radiating pain of two to three weeks' duration.  The Veteran denied any injury.  There were no abnormal findings, and the assessment was functional back pain. 


In August 1985 the Veteran complained of back pain of one week's duration.  The Veteran denied paresthesia.  The assessment was lumbosacral strain.  Two weeks later, the Veteran complained of low back after physical training.  Except for hamstring tightness, there were no abnormal findings, and the assessment was mechanical low back pain.  Two weeks later, the Veteran still had low back pain.  On a physical therapy consultation, it was noted by history that the Veteran had twisted his back while stepping in a hole.  The Veteran described pain radiating to the groin and back pain.  X-rays of the lumbar spine were normal.  Except for mild tenderness in the area of L4-L5, range of motion and the neurological evaluation were normal.  The assessments were mechanical low back pain and overweight. 

After service, VA records show that in September 2005 and in March 2006 the Veteran complained of low back pain.  From December 2007 to August 2008, the Veteran was evaluated for low back pain with a five year history of low back pain and a one year history of radiating pain to the lower extremities.  

An MRI was consistent with degenerative disc disease and a herniated disc at L4-L5 and arthritis.  In August 2008, the Veteran had fusion of the L4-L5. 

In November 2008 and in February 2010, a VA orthopædic spine surgeon, who treated the Veteran, stated that the Veteran's current back condition and surgical correction was the continuation of the injury the Veteran sustained in 1985.  

On VA examination in February 2009, the VA examiner concluded that it was much less likely than not that the Veteran's current low back problems were related to the twisting injury in 1985. 

In February 2010, the VA orthopædic spine surgeon stated that he had reviewed the service treatment records, and reiterated his opinion that the Veteran's lumbar spine disability began in service.  




In May 2011, the Veteran testified that he had suffered from low back pain since the twisting injury in 1985.  

In February 2012, the Board obtained an expert opinion from the Veterans Health Administration (VHA).  In an opinion in June 2012, the Chief of Neurosurgery at the Syracuse VAMC stated that while a definitive opinion could not be rendered since an MRI was not done after the original injury, it was possible that the twisting injury in service could have involved the annulus of the disc, which would in turn have predisposed the spine to future herniation or degenerative disc disease.  The VHA expert expressed the opinion that it was at least as likely as not that the Veteran's back problems are attributable to the twisting injury in service.

Analysis

The service treatment records show that the Veteran suffered a twisting injury to the lumbar spine.  

The Veteran testified that he continued to suffer from progressively worsening back pain after the twisting injury and he denied any post-service injury.  Although X-rays in 1985 were normal, the VHA expert explained that a disc injury would not be seen on an X-ray.  And according to the Veteran's orthopædic surgeon, the Veteran's current low back disability, degenerative disc disease of the lumbar spine, is related to the twisting injury in service.  The VHA expert also expressed the opinion that it was at least as likely as not that the Veteran's current back problems were attributable to the twisting injury in service.  The Board finds this evidence persuasive evidence in favor of the claim. 

As for the evidence against the claim, in 2009 a VA examiner stated that a nexus was not likely, but the Board finds this opinion has less probative value than the favorable medical opinions, because a medical opinion cannot be based on the absence of medical records to conclude that there is no relationship between a current disability and service. 


See Dalton 23 Vet. App. 23 (2007) (a medical examiner cannot disregard the lay evidence and rely on the absence of medical records to conclude that there is no relationship between a current disability and service).  

In summary, the favorable medical evidence outweighs the negative nexus opinion and service connection for a low back disability is established. 

ORDER

As new and material evidence has been presented, the claim of service connection for a low back disability is reopened. 

Service connection for a low back disability, degenerative disc disease of the lumbar spine with fusion, is granted.  



___________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


